DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20, of record 10/15/2018 are acknowledged.  Prosecution on the merits commences for claims 1-20.
Priority
The instant Application, filed 10/15/2018, is a CONTINUATION of US Patent No. 10,100,281, filed 2/13/2017, which is a DIVISIONAL of US Patent 9,580,685, filed 7/24/2014, which claims priority to US Patent 8,802,374 filed 5/03/2012, which is a CONTINUATION of PCT/US2010/055329 filed 11/03/2010, which claims priority to US Provisional Application No. 61/257,567, filed 11/03/2009.  Thus, the earliest possible priority for the instant application is 11/03/2009.
CLAIMS
Independent claims 1, 13 and 18 are directed to T cells transfected with a truncated EGFR:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale











SEQ ID NO:6 recited in claim 13, encodes, at least, a truncated EGFRt (See paragraph [0020] and FIG 8 of the instant specification) that is encompassed by instant claims 1 and 18.

Priority
The instant Application, filed 10/15/2018, is a CONTINUATION of US Patent No. 10,100,281, filed 2/13/2017, which is a DIVISIONAL of US Patent 9,580,685, filed 7/24/2014, which claims priority to US Patent 8,802,374 filed 5/03/2012, which is a CONTINUATION of PCT/US2010/055329 filed 11/03/2010, which claims priority to US Provisional Application No. 61/257,567, filed 11/03/2009.  Thus, the earliest possible priority for the instant application is 11/03/2009.

INFORMATION DISCLOSURE STATEMENT(S)
The information disclosure statement (IDS) submitted on 10/17/188; 11/27/18; 2/21/20 and 6/19/20 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

CLAIM OBJECTIONS
Claim 10 is objected to because of the following informalities:  Claim 10 is missing a period at the end of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

PRIORITY
The instant Application, filed 10/15/2018, is a CONTINUATION of US Patent No. 10,100,281, filed 2/13/2017, which is a DIVISIONAL of US Patent 9,580,685, filed 7/24/2014, which claims priority to US Patent 8,802,374 filed 5/03/2012.
MPEP 804.01 teaches:
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,580,685. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the claims of the ‘685 patent.  The instant application was filed 10/15/2018, and the ‘685 Patent issued 2/28/2017.  Thus, the safe harbor provisions of 121 do not apply between the instant application and the referenced patent.
Instant claims 1, 13 and 18 are directed to T-cells “transfected” with a nucleic acid that encodes a truncated EGFR, as shown above.
Independent claims 1, 10 and 13 are directed to T-cells “comprising” with a nucleic acid that encodes a truncated EGFR:

    PNG
    media_image2.png
    135
    579
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    291
    489
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    289
    492
    media_image4.png
    Greyscale







The only difference between the instant claims 1, 13 and 18 and claims 1, 11 and 13 of US Patent 9,580,685 is the word “transfected” in the instant claims.  Claim 8 of the ‘685 patent discloses the 
Instant claims 2-12, 14-17 and 19-20 are similar in scope and obvious variants of patent claims 2-10, 12, and 14-23.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,100,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the claims of the ‘281 patent.
As mentioned above in the “Priority” section, the instant application is a CONTINUATION of the ‘281 patent.  MPEP 804.01 instructs: “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that ‘the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.’” (citing Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008)) (emphasis added). As such, the safe-harbor provision of 35 U.S.C. 121 does not apply to the ’281 patent with respect to this application.
Instant claims 1, 13 and 18 are directed to T-cells “transfected” with a nucleic acid that encodes a truncated EGFR, as shown above.
Independent claims 1 and 13 of the ‘281 patent are directed to methods of using T-cells comprising a truncated EGFR:

    PNG
    media_image5.png
    481
    562
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    495
    564
    media_image6.png
    Greyscale








    PNG
    media_image7.png
    125
    481
    media_image7.png
    Greyscale




Claims 1, 11 and 13 of the ‘281 patent utilize T-cells comprising identical truncated EGFR as claimed in the instant Application.  Thus, it would have been obvious to claim the T-cells used in the methods of the parent patent in a separate application.
Instant claims 2-12, 14-17 and 19-20 are similar in scope and obvious variants of patent claims 2-10, and 12.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent containing such patentably indistinct claims.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633